Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staples (2020/0280761).
 	Regarding claim 10, Staples discloses a method of latency detection in remote control displays, the method comprising: 
receiving, by a remote control device (one of the processors for performing latency measurement operations as stated in paragraph 31) and from a host computing device (one of the processors for controlling the presentation of video and other information on the display device(s) 112 or other output devices as state in paragraph 31), a first video frame (par. 36 and 37) comprising first video data captured by a target device (cameras 120); 
determining, by the remote control device, a first time corresponding to receipt of the first video frame by the remote control device (par. 37); 
causing, based on one or more video display parameters, the first video frame to be displayed on a display screen associated with the remote control device (par. 38);
receiving, by the remote control device and from the host computing device, a second video frame comprising second video data captured by the target device (note the received video frame or the current video frame in paragraph 45); - 30 -1959529.00009 
receiving, by the remote control device, a second time, wherein the second time is chronologically later than the first time (note the number of frames counted in between the received video frame and the current video frame being presented in par. 45);
determining, by remote control device and based on the first time and the second time, a latency in communication between the remote control device and the target device (note the end-to-end latency calculation in par. 45); 
extracting, by the remote control device and from the first video frame and the second video frame, metadata to evaluate communication between the host computing device and the target device (par. 36 and 37); and 
causing an alert graphic element to be displayed on a display screen associated with the remote control device, wherein the alert graphic element indicates the latency in communication between the remote control device and the target device (par. 79).
	Regarding claim 11, Staples discloses that the second time corresponds to receipt of the second video frame by the remote control device (note the received video frame and the current video frame in par. 45).
	Regarding claim 12, Staples discloses comparing duration between the first time and the second time to a threshold for latency between the remote control device and the target system (par. 75).
	Regarding claim 13, Staples discloses after the receiving the first video frame: activating, by the remote control device, a digital counter to measure time since the receipt of the first video frame, wherein the second time is when the digital counter measures time that has reached a threshold for latency between the remote control device and the target system (par. 71 and 75).
	Regarding claim 14, Staples discloses causing, based on the one or more video display parameters, the second video frame to be displayed on a display screen associated with the remote control device (par. 80).
	Regarding claim 15, Staples discloses the alert graphic element is displayed on the display screen as being overlaid on the second video frame (par. 79).
	Regarding claim 16, Staples discloses the first video frame further comprises first metadata indicating when the first video data was received by the host computing device, wherein the second video frame further comprises second metadata indicating when the second video data was received by the host computing device, and wherein the extracting the metadata to evaluate communication between the host computing device and the target device further comprises extracting the first metadata and the second metadata (note par. 36 and 37).
	Regarding claim 17, Staples discloses determining a first duration of time between when the first video data was received by the host computing device and when the second video data was received by the computing device; and determining a second duration of time between the first time corresponding to the receipt of the first video frame by the remote control device and the second time (note the processors 110 are intended to perform latency measurement operations as described in par. 31).  The operations can be carried out by a plurality of computer systems which employ a common or synchronized system clock.  In other words, each of the computer systems can carry out the first duration determining and second duration determining operations as claimed.  
	Regarding claim 20, Staples discloses receiving, by the remote control device and via a control interface, input corresponding to a requested movement of the target system; and causing, by the remote control device and via the host computing device, the requested movement of the target system (par. 34).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not disclose the receiving operation, the determining operation, the comparing operation, the transmitting operation, the receiving operation, the determining operation, and the causing operation as recited in claim 1; and the receiving operation, the starting operation, the determining operation, the transmitting operation, the receiving operation, the determining operation, and the causing operation as recited in claim 6.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422